1
2
                                                                JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
     PSIGEN SOFTWARE, INC. a                  )   Case No.: CV 18-8670-DMG (FFMx)
11   Delaware corporation                     )
                                              )
12               Plaintiff,                   )   ORDER GRANTING DISMISSAL
                                              )   AS TO CHARLES HUNTER AND
13         v.                                 )   JEFFREY ROMINE [79]
                                              )
14   FILER EXPRESS, LLC, an Alabama           )
     limited liability company, Charles       )
15   Hunter, an individual, Jeffrey Romine,   )
     an individual and Tim L. Peek, an        )
16   individual                               )
                                              )
17                                            )
                 Defendant.                   )
18
19
20
21
22
23
24
25
26
27
28
1          Pursuant to the Notice of Dismissal filed by PSIGEN Software, Inc.
2    (“PSIGEN”), through its counsel of record, and for good cause appearing,
3          IT IS HEREBY ORDERED THAT:
4          The above-captioned action is hereby dismissed without prejudice as to
5    defendants Charles Hunter and Jeffrey Romine. Each party is to bear its own
6    costs and attorneys’ fees incurred in connection with negotiating and entering
7    into the Confidential Settlement Agreement.
8    IT IS SO ORDERED.
9
10
     DATED: February 11, 2020             _______________________________
11                                        DOLLY M. GEE
12                                        UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -1-
